DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any rejections applied in the prior office action of record for any teaching or matter specifically challenged in the argument.  The 35 USC 112 rejections are withdrawn due to amendments.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11, 13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) in view of Matsuda (US 2006/0211224 A1)
As to claims 1 and 13, Blanquart teaches a film forming method comprising: placing a substrate formed with a pattern on a pedestal (2 in Fig. 1A, other Figures show the pattern, Examples) provided in a space configured to perform a plasma processing therein under a reduced pressure environment; supplying radio-frequency electric power using an upper electrode disposed to face the pedestal in the space (4 in Fig. 1A, Fig. 2); and repeating a sequence including forming a film on the pattern of the substrate (similar to PEALD in para 0003)  and cleaning the space (paras 0056 and 0059) by supplying electric power only to the upper electrode so as to generate plasma in the space (where plasma is only applied to one electrode while the other is grounded in para 0057 to create the plasma reactive space).  Though Blanquart does not explicitly teach the upper electrode being powered, it does teach that either electrode may be with the other being grounded. Therefore, it would have been obvious to use either 
Blanquart, however, is silent regarding plasma generation during its cleaning process.  Matsuda teaches applying RF power during purging, along with periodic cleaning processes in paras 0109-0120 and also suggests that the electrode to which power is applied varies based upon where the concentration of plasma is needed.  Therefore, it would have obvious to one of ordinary skill in the art at the time of filing to modify Blanquart to include the RF power driven cleaning process of Matsuda in order to have a targeted removal of contaminants from the ALD system/film.
	As to claim 2, this is shown in Blanquart Fig. 2, for example.
	As to claims 3 and 6-7, aminosilane gas is used in Blanquart paras 0042-0043.
	As to claim 4, the second gas may contain oxygen, for example, in Blanquart para 0085.
	As to claims 8-9, these precursors are included in Blanquart paras 0069-0072.
	As to claim 11, this is described using the aminosilane/metal first gases and oxygen second gases, for example in Blanquart paras 0042-0043, 0069-0072 and 0085.
	As to claims 15-16, these limitations are taught as discussed above.
	As to claims 19-20, Blanquart teaches the electrode gap in Table 1.  Matsuda teaches in para 0112 that pressure during cleaning is determined by routine experimentation or experiment design.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) and Matsuda (US 2006/0211224 A1) in view of Usami (US 6099747)
As to claims 5 and 17-18, Blanquart and Matsuda teach depositing a film by ALD and a subsequent cleaning process as discussed above, and Matsuda teaches using a third cleaning gas in para 0118, but does not teach a fluorine containing gas.  Usami teaches cleaning a deposition space by using a plasma generated in that space in col. 1 lines 40-60 that is repeated when deposition necessarily occurs again and particles build up in the apparatus.  The cleaning or substrate etching uses a fluorine gas as claimed in col. 6 et seq. for efficient cleaning and to reduce the number of particles generated.  Therefore, it would have been obvious at the time of filing to modify Blanquart and Matsuda to include a fluorine based cleaning gas as taught by Usami in order to have an efficient process with lower particle generation.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) Matsuda (US 2006/0211224 A1) in view of JP 2014-053644 (hereafter JP).
Blanquart does not teach a boron halide.  JP teaches the use of boron halides in particular with metal precursors in para 0081 for etching.  Therefore, it would have been obvious at the time of filing to modify Blanquart to include boron halides as taught by JP as JP teaches the art recognized suitability and utility of such.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) Matsuda (US 2006/0211224 A1) in view of Moro et al. (US 2007/0049155 A1)
Blanquart teaches polymer films in the sections above but not those claimed.  Moro teaches their use in plasma processes to make films as a barrier layer in para 0084.  Therefore, it would have been obvious at the time of filing to modify Blanquart to include isocyanate with amino or hydroxyl polymerization as taught by Moro in order to make a barrier layer film. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715